Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of Claims 1-14: The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach: a slidable bed mounted on a subframe and having two parallel channels that slide along rails of the subframe and the bed has a transverse hinge dividing the bed into a long rear portion and a short front portion with the long rear portion comprising the majority of the bed length and the long rear portion capable of laying horizontally float along the ground while the short front portion is slidably attached to an inclined subframe as recited in the claims.  Nicol Gil is the closest prior art.  However, Claims are allowable over Nicol Gil for reasons recited on Pages 1 and 2 of Applicants 9/20/2021 Remarks.  Mullin et al. teach a rear portion resting on the ground and a transverse hinge, but does not teach channels sliding on rails as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652